PER CURIAM.
This is the petition of a bankrupt filed in this court November 21, 1933, asking leave to appeal under section 24b of the Bankruptcy Act, 11 USCA § 47 (b) from an order of the District Court for Puerto Rico of November 4, 1933, refusing a motion to set aside two orders of December 27, 1930, and October 7, 1933, denying his discharge.
It appears that the order of October 7, 1933, was the second denial of the bankrupt’s petition for a discharge; that the second denial was due to the existence of the prior order of December 27, 1930, .denying a discharge; that no appeal from the prior order of December 27, 1930, had been taken under section 25a of the Act, 11 USCA § 48 (a); and that the purpose of the present petition, is to obtain a review of the order of December 27, 1930, in contravention of the provisions of section 25a limiting the time for taking an appeal from such an order to thirty days.
 Only questions of law can be reviewed on an appeal under section 24b. This petition to review the order of November 4,1933, presents no question of law, for that order was undoubtedly entered in the exercise of the court’s discretion and for the reason that no appeal had been taken from the order of December 27, 1930.
In this petition for leave to appeal the bankrupt does not .question the authority of the District Court to enter the order of November 4, 1933, but seeks thereby to circumvent the provisions of section 25a and obtain a review of the orders of December 27, 1930, and October 7, 1933, from which no appeals were taken. By failing to appeal under section 25a he lost his right to a review by this court of the matters involved in those orders.
The petition for leave to appeal is denied.